Order entered September 21, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00537-CV

                          NAIL ROAD 1, LP, Appellant

                                         V.

                          DALLAS COUNTY, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-17321

                                     ORDER

      Before the Court is appellant’s September 18, 2020 motion for extension of

time to file its letter brief on jurisdiction. We GRANT the request and ORDER

the brief be filed no later than September 28, 2020.


                                              /s/      KEN MOLBERG
                                                       JUSTICE